Order and judgment (one paper), Supreme Court, New York County, entered on November 25, 1974, unanimously modified, on the law, to the extent of striking the ordering paragraph dismissing the complaint, and otherwise affirmed, without costs and without disbursements. The action being one for a declaratory judgment, and the court having properly declared in favor of the defendants, the complaint should not have been dismissed. Concur — Markewich, J. P., Murphy, Lupiano, Tilzer and Nunez, JJ. [79 Mise 2d 457.]